UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1589


TAWANA JEAN COOPER,

                    Plaintiff - Appellant,

             v.

FEDEX GROUND PACKAGE SYSTEM, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:16-cv-00547-JCC-TCB)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana Jean Cooper, Appellant Pro Se. Mitchell Stuart Bober, FEDEX GROUND,
Moon Township, Pennsylvania; Amy Sanborn Owen, Kristin Anne Zech,
BRIGLIAHUNDLEY, PC, Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tawana Cooper appeals from the district court’s order accepting the

recommendation of the magistrate judge and dismissing her Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a) (2012) complaint with

prejudice under Fed. R. Civ. P. 37(b) for failure to comply with the court’s discovery

orders. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Cooper v. FEDEX Ground Package

Sys., Inc., No. 1:16-cv-00547-JCC-TCB (E.D. Va. Feb. 14, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2